PER CURIAM.
Z.M.B., a child, was found guilty of robbery; 1 the trial court withheld adjudication of delinquency and placed Z.M.B. on probation. On appeal, he argues the trial court should have granted his motion for judgment of dismissal because the State failed to present evidence from which a reasonable person could find that the use of force against the victim was motivated by the taking of the victim’s bicycle. In C.B.B. v. State, 135 So.3d 1139 (Fla. 1st DCA 2014), which is the appeal brought by one of Z.M.B.’s co-defendants arising from the same prosecution, we held the State did not adduce evidence showing the force used against the victim was in furtherance of a plan to obtain the victim’s bicycle. For the same reason, and in accordance with our decision in C.B.B., we REVERSE the final disposition order entered against Z.M.B. and REMAND for entry of a judgment of dismissal.
MARSTILLER, and RAY, JJ., concur.
ROWE, J., concurs in result.

. The property taken was a bicycle. Z.M.B. was tried with two juvenile co-defendants.